Exhibit 10.34

 

LOGO [g97891img-1.jpg]

 

May 17, 2004

 

Mr. Mark Palomba

 

Dear Mark,

 

On behalf of Critical Path, Inc. (the “Company”), I am pleased to offer you the
positions of Executive Vice President, Worldwide Services and Support and
Executive Vice President, Asia Pacific. Speaking for myself, as well as other
members of the Company’s management team, we are all very impressed with your
credentials and we look forward to your future success in this position.

 

The terms of your employment with the Company are set forth below:

 

Position   

You will be Executive Vice President, Worldwide Services and Support and
Executive Vice President, Asia Pacific for the Company, reporting to Mark
Ferrer, Chief Executive Officer, working out of the Company’s office in
Washington, DC or from your home office. You will have responsibility for sales,
services and support in the Asia Pacific region as well. This is an exempt
position. As an executive officer, you will be covered by our standard form
Indemnification Agreement as well as our Directors and Officers Liability
Insurance.

 

You agree to the best of your ability that you will at all times loyally and
conscientiously perform all of the duties and obligations required of you
pursuant to the express and implicit terms hereof, and to the reasonable
satisfaction of the Company. During the term of your employment, you further
agree that you will devote all of your business time and attention to the
business of the Company.

Start Date    Subject to fulfillment of any conditions imposed by this letter
agreement, you will commence this new position with the Company on May 24, 2004.
Kim Trask of our Human Resources Department will contact you regarding your new
hire orientation. Compensation    Your base salary will be $250,000.00 on an
annualized basis. Your salary will be payable in two equal payments per month
pursuant to the Company’s regular payroll practices. Bonus    You will be
eligible to participate in the 2004 Critical Path Sales Incentive Plan. Your
on-target bonus earnings at 100% attainment is $125,000 annually. Your bonus
will be based on achievement of the Company’s revenue and profit goals for PSO
and SUSS. Additional details of this plan will be presented to you on or around
your start date. Review    Your base salary will be reviewed annually as part of
the Company’s salary review process. However, nothing in this provision changes
the at-will nature of the employment relationship. Benefits    The Company
offers you and your eligible dependents generous Medical, Dental, and Vision
benefits. You will also receive Short-term Disability, Long-term Disability, and
Life Insurance coverage of no less than $300,000 per year. In addition, the
Company offers employees the opportunity to participate in its Flexible Spending
Account,

 

Critical Path, Inc.

Confidential

Page 1



--------------------------------------------------------------------------------

     Employee Assistance Program, 401(k) Plan, and Employee Stock Purchase Plan.
A complete overview of benefits will be presented to you on or around your date
of hire. Paid Time Off    Members of the executive staff are not eligible to
accrue Paid Time Off (PTO). You should schedule time off for the year based on
your tenure with the Company and the number of days allowed per year according
to our policy, a copy of which will be given to you at orientation. If you
should leave the Company for any reason, you will not receive any PTO payout on
your final paycheck. Stock Options   

In connection with the commencement of your employment, the Company will
recommend that the Compensation Committee of the Board of Directors grant you an
option to purchase 350,000 shares of the Company’s Common Stock (“Shares”) with
an exercise price equal to the closing price of Critical Path’s stock on the
last trading day prior to the date of Grant. These Shares will vest over four
years, with 12.5% vesting on your six-month anniversary with the Company, and
1/48th of the original grant amount vesting monthly thereafter. Vesting will, of
course, depend on your continued employment with the Company. These Shares will
be subject to the terms of the applicable Company Stock Option Plan and the
Stock Option Agreement between you and the Company. Following the consummation
of the Company’s rights offering, the Company agrees in good faith to review and
improve your equity position, taking into account the dilution associated with
the rights offering and any additional grants given to other executive team
member.

 

In the event of a Change of Control of the Company, any unvested Shares
originally granted will vest immediately should your employment be terminated
without Cause or if you terminate your employment for Good Reason, each such
event occurring within six (6) months of such Change of Control, all as such
terms are defined in Appendix A.

Severance    To the extent you are terminated for any reason without Cause (as
defined on Appendix A), you will receive, upon termination, a severance payment
equal to nine (9) months base salary continuation, plus nine (9) months medical
benefits continuation. You will also receive a total of nine (9) months post
severance to exercise any previously vested options. Proof of Right to Work   
For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. A list of acceptable documents is available for your
reference. Please have your identity and employment eligibility document(s) with
you for your new hire orientation. Proprietary Information and Inventions
Agreement    Your acceptance of this offer and commencement of employment with
the Company is contingent upon the execution and submission of the Company’s
Proprietary Information and Inventions Agreement (“Proprietary Agreement”), a
copy of which has been provided to you with this offer letter. At-Will
Employment    Notwithstanding the Company’s obligation described herein, your
employment with the Company will be on an “at-will” basis, meaning that either
you or the Company may terminate your employment at any time for any reason or
no reason, without further obligation or liability. Dispute Resolution Procedure
   You and the Company (“the parties”) agree that any dispute arising out of or
related to the employment relationship between them, including the termination
of that relationship and any allegations of unfair or discriminatory treatment
arising under state or federal law or otherwise, that cannot be resolved through
the Company’s informal grievance

 

Critical Path, Inc.

Confidential

Page 2



--------------------------------------------------------------------------------

     procedure, shall be resolved by final and binding arbitration in San
Francisco, California, except where the law specifically forbids the use of
arbitration as a final and binding remedy. The following dispute resolution
shall apply:     

(a)    The complainant shall provide the other party with a written statement of
the claim identifying any supporting witnesses or documents and the requested
relief.

    

(b)    The respondent shall furnish a statement of the relief, if any, that it
is willing to provide, and identify supporting witnesses or documents. If the
matter is not resolved, the parties shall submit the dispute to nonbinding
mediation, paid for by the Company, before a mediator to be selected by the
parties.

    

(c)    If the matter is not resolved through mediation, the parties agree that
the dispute shall be resolved by binding arbitration. If the parties are unable
to jointly select an arbitrator, they will obtain a list of arbitrators in San
Francisco County, California, from the Federal Mediation and Conciliation
Service and select an arbitrator by striking names from that list.

    

(d)    The arbitrator shall have the authority to determine whether the conduct
complained of in section (a) of this section violates the complainant’s rights
and, if so, to grant any relief authorized by law; subject to the exclusions of
section (g) below. The arbitrator shall not have the authority to modify,
change, or refuse to enforce the terms of any employment agreement between the
parties, or change any lawful policy or benefit plan.

    

(e)    The Company shall bear the costs of the arbitration if you prevail. If
the Company prevails, you will pay half the cost of the arbitration or $500,
whichever is less. Each party shall pay its own attorney’s fees, unless the
arbitrator orders otherwise pursuant to applicable law.

    

(f)     Arbitration shall be the exclusive final remedy for any dispute between
the parties, such as disputes involving claims for discrimination or harassment
(such as claims under the Fair Employment and Housing Act, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, or the Age
Discrimination in Employment Act), wrongful termination, breach of contract,
breach of public policy, physical or mental harm or distress, or any other
disputes, and the parties agree that no dispute shall be submitted to
arbitration where the complainant has not complied with the preliminary steps
provided for in sections (a) and (b) above.

    

(g)    The parties agree that the arbitration award shall be enforceable in any
court having jurisdiction to enforce this agreement, so long as the arbitrator’s
findings of fact are supported by substantial evidence on the whole and the
arbitrator has not made errors of law; however, either party may bring an action
in a court of competent jurisdiction regarding or related to inventions that you
may claim to have developed prior to joining the Company, pursuant to California
Labor Code Section 2870 (“Disputes Related to Inventions”). The parties further
agree that for Disputes Related to Inventions which the parties have elected to
submit to arbitration, each party retains the right to seek preliminary
injunctive relief in court in order to preserve the status quo or prevent
irreparable injury before the matter can be heard in arbitration.

Offer Conditions    This offer is null and void if not accepted or declined by
close of business on May 17, 2004. This offer is also contingent upon receiving
your completed employment application and the successful results of our
independent verification of your application and reference checks.

 

We are delighted to be able to extend you this offer and look forward to working
with you. To indicate your acceptance of the Company’s offer, please sign and
date this letter in the space provided below and return it to Donna Spinola in
the Human Resources department (if by fax, then to 415.541.2301), along with a
signed and dated copy of the Proprietary Agreement. This letter, together with
the Proprietary Agreement, constitute the full, complete, and exclusive
agreement between you and the Company regarding the matters herein and
supersedes any prior representations or agreements, whether written or

 

Critical Path, Inc.

Confidential

Page 3



--------------------------------------------------------------------------------

oral. This letter may not be modified or amended except by a written agreement,
signed by the Company and by you.

 

ACCEPTED AND AGREED:

     

CRITICAL PATH, INC.

Name:  

Mark Palomba

      By:   /s/ Mark Ferrer                 Mark Ferrer                 Chief
Executive Officer Signed:  

/s/ Mark Palomba

            Date:  

5/17/04

           

 

Critical Path, Inc.

Confidential

Page 4



--------------------------------------------------------------------------------

APPENDIX A

 

“Change of Control” shall mean the consummation of one of the following: (i) the
acquisition of 50% or more of the outstanding stock of the Company pursuant to a
tender or exchange offer validly made under any federal or state law (other than
a tender offer by the Company) or other share acquisition transaction; (ii) a
merger, consolidation or other reorganization of the Company (other than a
reincorporation of the Company), if after giving effect to such merger,
consolidation or other reorganization of the Company, the shareholders of the
Company immediately prior to such merger, consolidation or other reorganization
do not represent a majority in interest of the holders of voting securities (on
a fully diluted basis) with the ordinary voting power to elect directors of the
surviving entity after such merger, consolidation or other reorganization; (iii)
the sale of all or substantially all of the assets of the Company to a third
party who is not an affiliate of the Company.

 

“Cause” shall mean (i) failure or refusal to perform a lawful directive of the
CEO or the Board of Directors of the Company that is consistent with your duties
and responsibilities as set forth in this Agreement, (ii) willful misconduct or
material violation of your fiduciary obligations to the Company, (iii) you
perform your duties in a grossly negligent manner, or (iv) you are convicted of
any crime that has a material adverse impact on (A) your ability to perform your
duties hereunder, (B) the Company or (C) the Company’s business.

 

“Good Reason” shall be deemed to occur if there is (a)(1) a material adverse
change in your position causing such position to be of significantly less
stature or of significantly less responsibility, (2) a material adverse change
in title, (3) a material reduction of employee’s base salary, or (4) a material
change in your bonus structure or bonus targets such that your total potential
compensation will necessarily be materially reduced; and (b) within the sixty
(60) day period immediately following any of the foregoing events employee
elects to terminate his employment voluntarily.

 

Critical Path, Inc.

Confidential

Page 5